The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the passage of claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connector insert of claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12, 24-25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sharma (US 20160056592 A1, hereinafter Sharma)

12. Sharma teaches an electronic device comprising:
a bottom support (16, fig 1a);
an upright support (14);
a  hinge (15) attached to the bottom support and the upright support such that the upright support can rotate about the hinge and move relative to the bottom support (figs 1a, 1b); 
a connector receptacle (internal portion which connects with the USB 23, fig 1E) located in an opening (opening that 25 fits into, see fig 1G) in an end of the hinge (fig 1G); and
an end cap (25) located in the opening the end of the hinge and attached to the connector receptacle by a plurality of fasteners (33, 39, 27, figs 1D, 1G, [0058] recites ‘FIG. 1G illustrates USB connector assembly 25 having been removed. FIG. 1G also illustrates a self-contained latching assembly 39 and a related latching mechanism 33, which may or may not be spring-loaded’).

24. (New) The connector receptacle of claim 12 wherein the hinge is cylindrical (fig 1G).

25. (New) The connector receptacle of claim 12 wherein the opening in the end of the hinge is circular (fig 1G).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tziviskos (US 20150295362 A1 hereinafter Tziviskos)

1. Tziviskos fig 21 teaches a connector receptacle comprising:
a tongue (fig 21) comprising a center plate (2100);

a first plurality of ground contacts (two instances of 2110, see [0119] which recites ‘a top piece 2110, and a bottom piece 2120. As before, the top and bottom pieces may be folded for ground contacts’) on the top side of the tongue, wherein each ground contact includes a first portion (portion labeled as 2110 in fig 21) extending from a housing (back left portion of fig 21) to a first end (front right portion of fig 21) near a front edge of the tongue, each ground contact folded along a line parallel to the front edge of the tongue such that a second portion (portion of 2110 that extends under the fold of 2110, see annotated fig below) of the ground contact extends towards the housing under the first portion of the ground contact (fig 21), the ground contact further comprising a connecting plate (portion of 2110 that extends parallel to the front edge) attached to the second portion of the ground contact and extending from the second portion of the ground contact in a direction parallel to the front edge of the tongue (fig 21),



    PNG
    media_image1.png
    461
    687
    media_image1.png
    Greyscale

However Tziviskos fig 21 fails to specifically teach a first plurality of signal contacts on a top side of the tongue; and
One could also argue that Tziviskos fig 21 does not teach a connecting plate attached to the second portion of the ground contact and extending from the second portion of the ground contact in a direction parallel to the front edge of the tongue, since the connecting plate shown is not very long.

Tziviskos fig 20 teaches a first plurality of signal contacts (1912) on a top side of the tongue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate signal contacts as taught by Tziviskos [0117]-[0118] into the device of 

Tziviskos fig 25 teaches a connecting plate (2512, fig 25) attached to the second portion (lower portion of 2510) of the ground contact (2510) and extending from the second portion of the ground contact in a direction parallel to the front edge of the tongue (fig 25)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the longer connecting plate 2512 as taught by Tziviskos fig 25 into the device of Tziviskos fig 21. The ordinary artisan would have been motivated to modify Tziviskos fig 21 in the above manner for the purpose of providing additional reinforcement at the front of the connector receptacle tongue (paragraph 0122).



2. Tziviskos (figs 20, 21, 25) teaches the connector receptacle of claim 1 wherein the connector receptacle is a universal serial bus type-C connector receptacle (paragraph 0024).

3. Tziviskos (figs 20, 21, 25)  teaches the connector receptacle of claim 2 wherein each connecting plate of the first plurality of ground contacts is attached to a top surface of the center plate (figs 21, 25).

4. Tziviskos (figs 20, 21, 25)  teaches the connector receptacle of claim 3 wherein the connecting plate for each ground contact is laser welded to the center plate (paragraph 0115).


a second plurality of signal contacts on a bottom side of the tongue (figs 21, 25 show that the bottom is a mirror of the top); and
a second plurality of ground contacts on the bottom side of the tongue (figs 21, 25 show that the bottom is a mirror of the top), wherein each ground contact includes a first portion (figs 21, 25 show that the bottom is a mirror of the top) extending from the housing to a first end near a front edge of the tongue, each ground contact folded such that a second portion (figs 21, 25 show that the bottom is a mirror of the top) of the ground contact extends towards the housing over the first portion of the ground contact, the ground contact further comprising a connecting plate (figs 21, 25 show that the bottom is a mirror of the top) attached to the second portion of the ground contact and extending from the second portion of the ground contact in a direction parallel to the front edge of the tongue (figs 21, 25 show that the bottom is a mirror of the top),
wherein each connecting plate in the second plurality of ground contacts is attached to the center plate (figs 21, 25).

6. Tziviskos teaches (figs 20, 21, 25) the connector receptacle of claim 5 further comprising an overmold (2010, 2020, fig 20, paragraph 0118) formed over the front edge of each of the first plurality of ground contacts, the front edge of each of the second plurality of ground contacts, the connecting plate of each of the first plurality of ground contacts, the connecting plate of each of the second plurality of ground contacts, and the center plate (paragraph 0118 recites ‘first molded portion 2010 may form a front portion of the receptacle tongue’).

7. Tziviskos (figs 20, 21, 25) teaches the connector receptacle of claim 6 but fails to specifically teach that each of the first plurality of signal contacts comprises a leading edge near a front edge of the tongue, and wherein the overmold is further formed over the leading edges of the first plurality of signal contacts and the second plurality of signal contacts.

Tziviskos fig 9 teaches a plurality of signal contacts comprises a leading edge near a front edge of the tongue, and wherein the overmold is further formed over the leading edges of the first plurality of signal contacts and the second plurality of signal contacts (paragraph 0102 recites ‘In this figure, housing 640 has been injection molded around … portions of contacts 612’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of the overmold covering the front edge of the signal contacts as taught by Tziviskos fig 9 into the device of Tziviskos figs 20, 21, 25. The ordinary artisan would have been motivated to modify Tziviskos figs 20, 21, 25 in the above manner for the purpose of providing a more durable construction to help prevent the signal contacts from being ripped out since having the overmold cover both the front and back of the signal contacts would result in a more durable design than to cover only the back.


	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tziviskos in view of Sharma 

8.	(Original)	Tziviskos teaches (figs 20, 21, 25) the connector receptacle of claim 7 but fails to teach that the housing has a circular profile to fit in a circular opening in a hinge of an electronic device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Sharma into the device of Tziviskos. The ordinary artisan would have been motivated to modify Tziviskos in the above manner for the purpose of saving space or having an extra connector.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Tziviskos


13. Sharma teaches the electronic device of claim 12 but fails to teach that the connector receptacle is a universal serial bus type-C connector receptacle

Tziviskos teaches a connector receptacle is a universal serial bus type-C connector receptacle (paragraph 0024).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Tziviskos into the device of Sharma. The ordinary artisan would have been motivated to modify Sharma in the above manner for the purpose of being compatible with a newer standard.

Allowable Subject Matter

1.	Claims 9-11, 21-23 allowed.
2.	With respect to claims 9-11, 21-23, the allowability resides in the overall structure of the device as recited in independent claim 9 and at least in part because of claimed limitations:

a first plurality of signal contacts on a top side of the tongue; and a ground pad on the top side of the tongue, the ground pad terminating in a side tab on a side of the connector receptacle, the side tab physically and electrically contacting the end cap, wherein the ground pad is electrically connected to the cylindrical hinge through the side tab and the end cap
 
The aforementioned limitations in combination with all remaining limitations of claim 9 are believed to render said claim 9 and all claims dependent therefrom patentable over the art of record.
3.	None of the cited references teach nor suggest the above noted limitations of claim 9 in combination with the remaining limitations.

Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 26:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) a ground pad, the ground pad including a side tab and a back plate, the back plate having openings for each of the plurality of fasteners, wherein the ground pad is electrically connected to the end cap through the side tabs, and through the plurality of fasteners and backplate in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments

Applicant's arguments filed 12/16/2020 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1 that Tziviskos does not teach the amended limitations. The rejection of claim 1 as shown above now relies primarily upon Tziviskos fig 21 rather than fig 25. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841